DETAILED ACTION
This is in response to the application filed on 01/15/2019 in which claims 1-20 are preserved for examination; of which claims 1, 5, and 18 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is object for reciting the subject matter of “reading the value for the key….” There is lack of antecedent basis for “the value” in the claim.
Claim 18 is objected to because of the following informalities: The claim in line 7 recites “adding the a value-timestamp pair.”  The article “the” should be deleted. Appropriate correction is required.
Claim 20 is objected for containing a period in the middle of the claim in line 6. The period only allowed at the end of the claim.
Furthermore, the scope of claim 20 is similar to scopes of claims 6 and 7. The Examiner believes that claim 20 should depend on claim 18.
Appropriate corrections are required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recite “adding the key and appropriate value….” There is lack of antecedent basis for “the key” in the claim.
Furthermore, claim 18  recites “checking if a key comprises a has …” It is not clear whether “a key” is the same key as mentioned earlier in the claim in step of “reading, by the driver,…and the key…” or it is a new key.
Claim 19 recites the limitation of “and corresponding hash values of the written data” which is ambiguous. It is not clear that to what section of the claim or claimed maps “the corresponding hash values of the written data” refers to. Is it related to the “history map” or the “data map”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher, US 2010/0332471 in view of Roth et al., US 9,443,108 (Roth, hereafter) further in view of Colgrove et al., US 2013/0097380 (Colgrove, hereafter) and further in view of Cho et al., US 2018/0143780 (Cho, hereafter).
Regarding claim 1,
Cypher discloses a computer-implemented method of providing memory for continuous data protection in a data storage system, comprising: 
storing a first key-value map as a data structure wherein the key is an address of a  (See Cypher: at least para 24 and 59, storing a plurality of key-value pairs wherein the key could be a memory address and value comprises timestamp of storing/writing into corresponding memory address); and 
implementing the first key-value map (See Cypher: at least Fig. 3, Fig. 8 and para 24 and 74 and 59, the computing system 800 which could be a server implementing key-value pairs to read or store data). 
Although Cypher discloses a key-value pair with value comprising a timestamp, but Cypher does not expressly disclose timestamp and hash value pairs.
On the other hand, Roth discloses a digest (i.e. hash value) and timestamp pair (See Roth: at least Fig. 3, table 304 and corresponding text). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Cypher with Roth’s teaching in order to 
Although, the combination of Cypher and Roth discloses that the key is memory address, but it does not expressly teach the key is an address of a volume. 
On the other hand, Colgrove discloses a key-value pair in which a key comprises a volume ID (i.e. address) (See Clogrove: at least para 71 and 99). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Cypher and Roth with Colgrove’s teaching in order to include an address of a volume in the key. The motivation for doing so would have been to improve functionality of the method by enabling the system to support and manage the data stored in the memory at volume level.
 The combination of Cypher, Roth, and Colgrove discloses the limitations as stated above. However, it does not expressly teach storing a second key-value map as a data structure wherein the key comprises the hash value and the value comprises the written data.
On the other hand, Cho discloses a key-value pair in which the key is generated through hash operation and value is compressed data and a host that implement a read/write request based on key-value pairs (See Cho: at least para 78-79, Fig. 8, and Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of store a second key-value map as a data structure wherein the key comprises the hash value and the value comprises the written data; and implement the first key-value map and second key-value map as a driver component in a server computer of the data storage system, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by performing a write operation by the server based on deduplication by using received key value.
Regarding claim 2,
the combination of Cypher, Roth, Colgrove, and Cho discloses wherein the address of the first key-value map comprises a volume identifier (volumeID) to facilitate the support of multiple volumes (See Colgrove: at least para 71), and wherein the written data stored in the second key-value map comprises compressed data (See Cho: at least para 79).  
Regarding claim 3,
the combination of Cypher, Roth, Colgrove, and Cho discloses wherein the driver component is stateless so that all persistent data is stored in the second key-value map, and wherein the driver component exposes a block device protocol on the server computer, and wherein the data storage system comprises a deduplication storage system (See Cho: at least para 78-80 and Fig. 11-12 and Cypher: at least Fig. 3, Fig. 8 and para 24 and 74 and 59).   
Regarding claim 4,
the combination of Cypher, Roth, Colgrove, and Cho discloses performing a garbage collection process on the first key-value map to remove some history from the first key-value map so as to include only a list of entries for which data is still in the memory (See Cho: at least para 69, garbage collection).  

Claims 5-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher, US 2010/0332471 in view of Roth et al., US 9,443,108 further in view of Wei et al., US 9,971,526 (Wei, hereafter) and further in view of Cho et al., US 2018/0143780.
Regarding claim 5,
Cypher discloses a method comprising: 
implementing a history map as a first key-value map mapping addresses to (See Cypher: at least para 24 and 59, storing a plurality of key-value pairs wherein the key could be a memory address and value comprises timestamp of storing/writing into corresponding memory address); 
Although Cypher discloses a key-value pair with value comprising a timestamp, but Cypher does not expressly disclose timestamp and hash value pairs.
On the other hand, Roth discloses a digest (i.e. hash value) and timestamp pair (See Roth: at least Fig. 3, table 304 and corresponding text). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Cypher with Roth’s teaching in order to include a hash value and timestamp pair into value of key-value map with reasonable expectation of success. The motivation for doing so would have been to improve security of the system and make a fast and secure retrieving data by associating a digital signature/hash value with timestamp of key-value pair.
upon receipt of a write command, reading the value for the key and adding the key and appropriate value to the history map if the key does not exist.
On the other hand, Wei discloses upon receiving a write command, if the key value is not existed in the key-value store, adding the key and value to the key-value data store (See Wei: at least Fig. 4 and col. 3, lines 13-16). 
Note that the execution of second part of the limitation (otherwise adding the hash value- timestamp pair to a head of a sorted list previously stored as the value in the history map) is optional and is not required to be executed since the first part of the limitation is already executed. See MPEP 2111.04.II, Contingent Limitations.
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Cypher and Roth with Wei’s teaching in order to implement above function, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling the method to implement a write operation that saving memory space by adding key-value pair to the storage only when there exists no same key-value pair which preventing the method from adding duplicate data. 
The combination of Cypher, Roth, and Wei discloses the limitations as stated above. However, it does not expressly teach implementing a data map as a second key-value map mapping the hash values of the data to compressed versions of the data; and checking if a key comprising a hash of the written data is present in the data map.

Note that the execution of second part of the limitation (and if not, compressing the written data as the value in the data map) is optional and is not required to be executed since the first part of the limitation is already executed. See MPEP 2111.04.II, Contingent Limitations.
 Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Cypher, Roth, and Wei with Cho’s teaching in order to implement above function, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by performing a write operation by the server based on deduplication by using received key value.
Regarding claim 6, 
the combination of Cypher, Roth, Wei, and Cho discloses receiving a read command; reading, in response to the read command, data of the key from the history map; returning, if the value does not exist, a zero offset value; and reading, if the value does exist, the value attached to the hash value in the data map (See Wei: at least Fig. 5 and associated text and Cho: at least para 80, 83, and 95).  


the combination of Cypher, Roth, Wei, and Cho discloses receiving a previous point-in-time read command;  22Attorney Docket No. 113267 (DL 1.245U) reading, in response to the previous point-in-time read command, data of the key from the history map; returning, if the value does not exist, a zero offset value; finding, if the value does exist, a latest hash value in the history map value list for a timestamp equal to or lower than the point in time of the previous point-in-time read command; and reading the value attached to the hash value in the data map (See Wei: at least Fig. 5 and associated text and Cho: at least para 80, 83, and 95).    
Regarding claim 8, 
the combination of Cypher, Roth, Wei, and Cho discloses wherein the first map and second map are implemented as a stateless driver component in a server computer of a data storage system (See Cypher: at least Fig. 3, Fig. 8 and para 24 and 74 and 59 and Cho: at least para 78-80 and Fig. 11-12).  
Regarding claim 9, 
the combination of Cypher, Roth, Wei, and Cho discloses caching the keys of data map in cache memory of the server computer (See Cypher: at least Fig. 3, Fig. 8 and para 24 and 74, 76, and 59 and Cho: at least para 78-80 and Fig. 11-12).    
Regarding claim 10, 
the combination of Cypher, Roth, Wei, and Cho discloses wherein the caching is implemented through the use of a Bloom filter (See Roth: at least col. 2, lines 63-67).  


the claims further limit the second portion of the limitations (otherwise adding the hash value- timestamp pair….) and as it set forth in rejection of claim 5, above, implementation of said limitation is not optional and not required by claim 5. Therefore, implementation of limitations of claims 11-12 which further define and limit said limitation would be optional and not required by the claims. Thus, the Examiner would not examine claims 11-12. The claims 11-12 would be rejected for same reasons set forth in the rejection of claim 5.
Regarding claim 13, 
the combination of Cypher, Roth, Wei, and Cho discloses storing a B-Tree as the value of the history map instead of the sorted list (See Wei: at least Fig. 3 and associated text).    
Regarding claim 14, 
the combination of Cypher, Roth, Wei, and Cho discloses wherein a root of the B-Tree includes a latest value of data so that a read from a latest point in time only requires one read operation, and wherein each node in the B-Tree is stored in a value pointed to by a random number, and is of a fixed size and holds pointers to a lower level until a leaf node that contains hashes to the data is reached (See Wei: at least Fig. 3 and associated text).    
Regarding claim 15, 
the combination of Cypher, Roth, Wei, and Cho discloses performing a garbage collection process on the history map to remove some history from the history map so as to include only a list of entries for which data is still in storage (See Cho: at least para 69, garbage collection).   
Regarding claim 16, 
the combination of Cypher, Roth, Wei, and Cho discloses wherein the address key in the history map covers a plurality of addresses for acceleration of sequential read/write operations (See Cypher: at least para 24 and 59).  
Regarding claim 17, 
the combination of Cypher, Roth, Wei, and Cho discloses wherein the history map key space and data map key space are each divided and each key space is sent to a different server computer  (See Cypher: at least Fig. 3, Fig. 8 and para 24 and 74, 76, and 59 and Cho: at least para 78-80 and Fig. 11-12).     
Regarding claim 20, 
the combination of Cypher, Roth, Wei, and Cho discloses receiving one of a read command or a previous point-in-time read command; if a read command, reading, in response to the read command, data of the key from the history map; returning, if the value does not exist, a zero offset value; and reading, if the value does exist, the value attached to the hash value in the data map. if a previous point-in-time read command, reading, in response to the previous point-in- time read command, data of the key from the history map;  25Attorney Docket No. 113267 (DL 1.245U) returning, if the value does not exist, a zero offset value; finding, if the value does exist, a latest hash value in the history map value list for a timestamp equal to or lower than the point in time of the previous point-in-time read command; and reading the value attached to the hash value in the data map (See Wei: at least Fig. 5 and associated text and Cho: at least para 80, 83, and 95).    

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., US 9,971,526 in view of Cho et al., US 2018/0143780.
Regarding claim 18,
Wei discloses a computer-implemented method of providing memory for continuous data protection in a data storage system, comprising:  
24Attorney Docket No. 113267 (DL 1.245U) receiving, in a block device driver implemented in a server computer of the data storage system, a write command, the driver component exposing a block device protocol on the server computer (See Wei: at least Fig. 1-2, Fig. 4 and associated text and col. 3, lines 13-16, receiving a write command at a server); 
reading, by the driver, a value in a key-value store from a history map and adding the key and appropriate value to the history map if the key does not exist, otherwise adding the a value- timestamp pair to a head of a sorted list previously stored as the value in the history map (See Wei: at least Fig. 4 and col. 3, lines 13-16, upon receiving a write command, reading a key value from stored key-value pairs if the key value is not existed in the key-value store, adding the key and values to the key-value data store).
Wei discloses the limitations as stated above. However, Wei does not expressly teach checking if a key comprising a hash of the written data is present in a data map.

Note that the execution of second part of the limitation (and if not, compressing the written data as the value in the data map) is optional and is not required to be executed since the first part of the limitation is already executed. See MPEP 2111.04.II, Contingent Limitations.
 Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Wei with Cho’s teaching in order to implement above function, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by performing a write operation based on deduplication by using received key value.
 
Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/            Primary Examiner, Art Unit 2162 
01/14/2021